DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 27 January 2020, this is a First Action Non-Final Rejection on the Merits.  Prior to initial examination, claims 17-20 have been cancelled, claims 21-26 have been added and therefore claims 1-16 and 21-26 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 June 2020, 01 April 2021, 24 June 2021 and 30 August 2021, respectively, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volkenand et al (US 2013/0221183 A1, hereinafter Volkenand) in view of Kemper (US 9,375,841 B1).
Regarding claim 1, Volkenand discloses a medical device comprising: 
a first component (Figures 1 & 2, at least arm(s) 12, 14) comprising an interface (Figures 1 & 2, joint(s) 13, 15; at least as in paragraphs 0031 and 0036-0041); 
a light feature (Figures 1 & 2, indicator(s) 31-33) surrounding at least part of the interface (Figures 1 & 2; at least as in paragraphs 0031 and 0036-0041); and 
a controller coupled to the light feature and comprising a memory (Figures 1 & 2; at least as in paragraph 0024, wherein the system includes a control unit).  Volkenand is silent specifically regarding wherein the controller is further configured to cause a first illumination state of the light feature corresponding to a first state of the interface, and cause a second illumination state of the light feature corresponding to a second state of the interface, wherein the first illumination state and the second illumination state are indicative of at least one of a movement of or a spatial relationship between two links connected at the interface.  Kemper provides a robotic arm including two or more links (i.e. arm segments, etc.) connected via joints, and further wherein one or more indicators (i.e. tri-colored LEDs) are provided proximate to said joints to indicate the status of the robotic arm.  Specifically, Kemper teaches wherein the light may be red to indicate a maximum torque is being applied due to a heavy load, or the light may be green when the arm is operating within the operating limits. Kemper goes on to teach wherein the controller of the robotic system receives information indicating a tension applied by or experienced by the respective actuators, and controls the indicators to provide the visual feedback indicative of the tension experienced (Figures 1 & 2A; at least as in column 3, lines 12-25, column 3, line 49-column 4, line 29, column 4, lines 36-52 and column 6, lines 34-41).  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to modify the teachings of Volkenand to include Kemper’s teaching of providing light indicators proximate to each joint to indicate the status of the robotic arm at the corresponding location based on movement of the robotic arm, since Kemper teaches wherein such a robotic system can assist a user to safely operate said robotic device through visual feedback of the respective light indicators, thereby utilizing a known technique to improve similar devices (methods, or products) in the same way.
Regarding claim 2, in view of the above combination of Volkenand and Kemper, Kemper further discloses wherein the first state includes a first displacement value and the second state includes a second displacement value, and an aspect of the first illumination state of the light feature corresponds to the first displacement value, and an aspect of the second illumination state of the light feature corresponds to the second displacement value (Figures 1 & 2A; at least as in column 3, lines 12-25, column 3, line 49-column 4, line 29 and column 4, lines 36-52).
Regarding claim 3, in view of the above combination of Volkenand and Kemper, Kemper further discloses wherein the first illumination state comprises a first illuminated length of the light feature corresponding to the first displacement value at the interface, and the second illumination state comprises a second illuminated length of the light feature corresponding to a second joint displacement value at the interface (Figures 1 & 2A; at least as in column 3, lines 12-25, column 3, line 49-column 4, line 29 and column 4, lines 36-52).
Regarding claim 4, in view of the above combination of Volkenand and Kemper, Kemper further discloses wherein an aspect of the first illumination state of the light feature corresponds to a first rotational state of the interface, and an aspect of the second illumination state corresponds to a second rotational state or a first translational state of the interface (Figures 1 & 2A; at least as in column 3, lines 12-25, column 3, line 49-column 4, line 29 and column 4, lines 36-52).
Regarding claim 5, in view of the above combination of Volkenand and Kemper, Kemper further discloses wherein the light feature indicates position relative to a range of motion limit (Figures 1 & 2A; at least as in column 3, line 49-column 4, line 29, column 4, lines 36-52 and column 6, lines 52-56).
Regarding claim 6, in view of the above combination of Volkenand and Kemper, Kemper further discloses wherein a first aspect of the light feature corresponds to a rotational state and a second aspect of the light feature corresponds to a translational state (Figures 1 & 2A; at least as in column 3, lines 12-25, column 3, line 49-column 4, line 29 and column 4, lines 36-52).
Regarding claim 7, in view of the above combination of Volkenand and Kemper, Kemper further discloses wherein a length of the light feature in a transverse direction corresponds a translational displacement value, and a length of the light feature extending around the interface corresponds to a rotational displacement value (Figures 1 & 2A; at least as in column 3, lines 12-25, column 3, line 49-column 4, line 29 and column 4, lines 36-52).
Regarding claim 8, in view of the above combination of Volkenand and Kemper, Kemper further discloses wherein the light feature includes movable features and a first rate of movement of the movable features in the first illumination state corresponds to a first velocity of movement of a movable portion of the medical device, and a second rate of movement of the movable features in the second illumination state corresponds to a second velocity of movement of the movable portion of the medical device (Figures 1 & 2A; at least as in column 3, lines 12-25, column 3, line 49-column 4, line 29 and column 4, lines 36-52).
Regarding claim 9, in view of the above combination of Volkenand and Kemper, Kemper further discloses wherein the light feature indicates a kinematic pose of the medical device (Figures 1-3; at least as in column 3, lines 12-25, column 3, line 49-column 4, line 29, column 4, lines 36-52 and column 6, lines 3-41).
Regarding claim 10, in view of the above combination of Volkenand and Kemper, Kemper further discloses wherein the light feature indicates a source of control commands for the medical device (Figures 1 & 2A; at least as in column 3, line 49-column 4, line 29, column 4, lines 36-52 and column 6, lines 3-6).
Regarding claim 11, Volkenand discloses a teleoperated surgical system comprising: 
a first link (Figures 1 & 2, at least arm(s) 12, 14; at least as in paragraphs 0031 and 0036-0041); 
a second link (Figures 1 & 2, at least arm(s) 12, 14) coupled to the first link at an interface (Figures 1 & 2, joint(s) 13, 15; at least as in paragraphs 0031 and 0036-0041); 
a light feature (Figures 1 & 2, indicator(s) 31-33) surrounding at least part of the interface and having a variable illumination state (Figures 1 & 2; at least as in paragraphs 0031 and 0036-0041); and 
a controller coupled to the light feature and comprising a memory(Figures 1 & 2; at least as in paragraph 0024, wherein the system includes a control unit). Volkenand is silent specifically regarding wherein the controller is further configured for controlling the illumination state of the light feature based at least in part on a movement or configuration a spatial relationship of the second link with respect to the first link.  Kemper provides a robotic arm including two or more links (i.e. arm segments, etc.) connected via joints, and further wherein one or more indicators (i.e. tri-colored LEDs) are provided proximate to said joints to indicate the status of the robotic arm.  Specifically, Kemper teaches wherein the light may be red to indicate a maximum torque is being applied due to a heavy load, or the light may be green when the arm is operating within the operating limits. Kemper goes on to teach wherein the controller of the robotic system receives information indicating a tension applied by or experienced by the respective actuators, and controls the indicators to provide the visual feedback indicative of the tension experienced (Figures 1 & 2A; at least as in column 3, lines 12-25, column 3, line 49-column 4, line 29, column 4, lines 36-52 and column 6, lines 34-41).  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to modify the teachings of Volkenand to include Kemper’s teaching of providing light indicators proximate to each joint to indicate the status of the robotic arm at the corresponding location based on movement of the robotic arm, since Kemper teaches wherein such a robotic system can assist a user to safely operate said robotic device through visual feedback of the respective light indicators, thereby utilizing a known technique to improve similar devices (methods, or products) in the same way.
Regarding claim 12, in view of the above combination of Volkenand and Kemper, Kemper further discloses wherein the controller includes stored instructions to control the illumination state of the light feature based on an angular relationship of the second link with respect to the first link (Figures 1 & 2C; at least as in column 3, lines 12-25, column 3, line 49-column 4, line 29 and column 4, line 62-column 5, line 3).
Regarding claim 13, in view of the above combination of Volkenand and Kemper, Kemper further discloses wherein the controller includes stored instructions to control the illumination state of the light feature based on a kinematic pose of the first link and the second link (Figures 1-3; at least as in column 3, lines 12-25, column 3, line 49-column 4, line 29, column 4, lines 36-52 and column 6, lines 3-41).
Regarding claim 14, in view of the above combination of Volkenand and Kemper, Kemper further discloses wherein the controller includes stored instructions to control the illumination state of the light feature based on a range of motion (Figures 1 & 2A; at least as in column 3, line 49-column 4, line 29, column 4, lines 36-52 and column 6, lines 52-56).
Regarding claim 15, in view of the above combination of Volkenand and Kemper, Kemper further discloses wherein controller includes instructions for: the controller causing a first illumination state of the light feature corresponding to a first state of the interface, and the controller causing a second illumination state of the light feature corresponding to a second state of the interface (Figures 1 & 2A; at least as in column 3, lines 12-25, column 3, line 49-column 4, line 29 and column 4, lines 36-52).
Regarding claim 16, in view of the above combination of Volkenand and Kemper, Kemper further discloses wherein the first state includes a first displacement value and the second state includes a second displacement value, and an aspect of the first illumination state of the light feature corresponds to the first displacement value, and an aspect of the second illumination state of the light feature corresponds to the second displacement value (Figures 1 & 2A; at least as in column 3, lines 12-25, column 3, line 49-column 4, line 29 and column 4, lines 36-52).
Regarding claim 21, in view of the above combination of Volkenand and Kemper, Kemper further discloses wherein the light feature includes movable features and a first rate of movement of the movable features in the first illumination state corresponds to a first velocity of movement of a movable portion of the medical device, and a second rate of movement of the movable features in the second illumination state corresponds to a second velocity of movement of the movable portion of the medical device (Figures 1 & 2A; at least as in column 3, lines 12-25, column 3, line 49-column 4, line 29 and column 4, lines 36-52).
Regarding claim 22, in view of the above combination of Volkenand and Kemper, Kemper further discloses wherein the light feature indicates a kinematic pose of the medical device (Figures 1-3; at least as in column 3, lines 12-25, column 3, line 49-column 4, line 29, column 4, lines 36-52 and column 6, lines 3-41).
Regarding claim 23, in view of the above combination of Volkenand and Kemper, Kemper further discloses wherein the light feature indicates a source of control commands for the medical device (Figures 1 & 2A; at least as in column 3, line 49-column 4, line 29, column 4, lines 36-52 and column 6, lines 3-6).
Regarding claim 24, in view of the above combination of Volkenand and Kemper, Kemper further discloses wherein the light feature includes movable features and a first rate of movement of the movable features in the first illumination state corresponds to a first velocity of movement of a movable portion of the medical device, and a second rate of movement of the movable features in the second illumination state corresponds to a second velocity of movement of the movable portion of the medical device (Figures 1 & 2A; at least as in column 3, lines 12-25, column 3, line 49-column 4, line 29 and column 4, lines 36-52).
Regarding claim 25, in view of the above combination of Volkenand and Kemper, Kemper further discloses wherein the light feature indicates a kinematic pose of the medical device (Figures 1-3; at least as in column 3, lines 12-25, column 3, line 49-column 4, line 29, column 4, lines 36-52 and column 6, lines 3-41).
Regarding claim 26, in view of the above combination of Volkenand and Kemper, Kemper further discloses wherein the light feature indicates a source of control commands for the medical device (Figures 1 & 2A; at least as in column 3, line 49-column 4, line 29, column 4, lines 36-52 and column 6, lines 3-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664